Citation Nr: 1648510	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  15-25 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

1.  Entitlement to an initial disability rating of 30 percent for specified trauma and stress-related disorder, prior to June 9, 2016.

2.  Entitlement to a disability rating in excess of 50 percent for specified trauma and stress-related disorder, beginning on June 9, 2016.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Jesse W. Lemon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to May 1946.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.900(c) (2016).

REMAND

In a September 2016 statement in support of the case written in response to the RO's rating decision, the Veteran stated that the RO did not take into account treatment records from the Clarkson VA Clinic.  

The September 2016 Supplemental Statement of the Case indicates that the RO considered Louisville treatment records ending in June 2016.  The claims file now includes Louisville treatment records from June 2016 to September 2016.  The June 2016 VA examiner note that the Veteran "sees a therapist and prescriber at the Clarkson clinic... every 2-3 months."  The supplemental statement of the case does not list Clarkson VA Clinic treatment records as being considered, and there are no such records in the claims file.  On remand, the RO must attempt to obtain and associate with the claims file all VA treatment records regarding the Veteran dated since September 2016 and all of the Clarkson VA Clinic treatment records during the appeal period.  38 C.F.R. § 3.159 (2016).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain all pertinent VA treatment records from the Clarkson VA Clinic during the appeal period.  The RO must also obtain all other pertinent VA records from September 2016.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, to include a new examination if an increase is shown since the June 2016 examination, the claim on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

